ARNOLD, Judge.
The State assigns error to the trial court’s granting the defendant’s motion to quash the warrant.
In a criminal prosecution for a statutory offense, including the violation of a municipal ordinance, the warrant is sufficient if it charges each essential element of the offense in a plain, intelligible, and explicit manner. State v. Dorsett and State v. Yow, 272 N.C. 227, 158 S.E. 2d 15 (1967).
The warrant states that the defendant “did unlawfully, wilfully, and engage in the operation and ownership of a massage parlor, doing business as the American Health Spa, which facility is covered and regulated under the provisions of Chapter 9 of the Code of the City of Havelock, N. C., without first having obtained regulated facility license from the Board of Commissioners of the City of Havelock, N. C., and which massage parlor is located within the Corporate limits of Havelock, N. C.
The offense charged here was committed against the peace and dignity of the State and in violation of law Code of the City of Havelock, N. C., Chapter 9-16; 9-1, 1-6(A).”
The warrant is sufficient to give defendant notice of the charge against him, to enable him to prepare his defense, and to raise the bar of double jeopardy in the event he is again *504brought to trial for the same offense. State v. Ingram, 20 N.C. App. 464, 201 S.E. 2d 582 (1974).
Reversed.
Judges Parker and Hedrick concur.